Name: Commission Regulation (EU) NoÃ 162/2011 of 21Ã February 2011 determining the intervention centres for rice
 Type: Regulation
 Subject Matter: economic geography;  plant product;  trade policy
 Date Published: nan

 22.2.2011 EN Official Journal of the European Union L 47/11 COMMISSION REGULATION (EU) No 162/2011 of 21 February 2011 determining the intervention centres for rice THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) Annex B to Commission Regulation (EC) No 1173/2009 (2) lists the intervention centres for rice referred to in Article 2 of Commission Regulation (EC) No 670/2009 (3). Annex A to that Regulation, which lists the intervention centres for durum wheat, was repealed by Commission Regulation (EU) No 1125/2010 of 3 December 2010 determining the intervention centres for cereals and amending Regulation (EC) No 1173/2009 (4). (2) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (5) sets out the conditions to be complied with, from the 2010/2011 marketing year onwards, for the designation and approval of intervention centres for rice and their storage premises. (3) With effect from 1 September 2010, Regulation (EU) No 1272/2009 repeals Regulation (EC) No 670/2009 with regard to rice. (4) With effect from 1 September 2010, the intervention centres for rice designated pursuant to Article 41 of Regulation (EC) No 1234/2007 must comply with the conditions laid down in Articles 2 and 3 of Regulation (EU) No 1272/2009. Regulation (EC) No 1173/2009 should therefore be repealed. (5) In accordance with Article 55(1) of Regulation (EU) No 1272/2009, the Member States have sent the Commission a list of intervention centres for rice for actual designation and a list of the storage premises attached to those centres which they have approved as fulfilling the minimum standards required by EU legislation. In cases where rice production levels are low, or where estimates do not indicate any rice sectors generating surpluses and intervention has not been used for a significant period, some Member States have not reported any intervention centres for rice. (6) In order to ensure that the public intervention scheme works efficiently, the Commission should designate intervention centres on the basis of their geographical location and publish a list of the storage premises attached thereto, together with all the information required by the operators involved in public intervention. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The intervention centres for rice referred to in Article 2 of Regulation (EU) No 1272/2009 are designated in the Annex hereto. The addresses of the storage premises linked to each intervention centre and the detailed information relating to these premises and intervention centres are published on the Internet (6). Article 2 Regulation (EC) No 1173/2009 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 314, 1.12.2009, p. 48. (3) OJ L 194, 25.7.2009, p. 22. (4) OJ L 318, 4.12.2010, p. 10. (5) OJ L 349, 29.12.2009, p. 1. (6) The addresses of the storage premises of the intervention centres are available on the European Commission website CIRCA (http://circa.europa.eu/Public/irc/agri/cereals/library?l=/publicsdomain/cereals/intervention_agencies&vm=detailed&sb=Title). ANNEX Intervention centres for rice BULGARIA Ã Ã »Ã ¾Ã ²Ã ´Ã ¸Ã ² SPAIN Cadiz Cordoba Sevilla Zaragoza Albacete Ciudad real Cuenca LÃ ©rida Badajoz Caceres Navarra FRANCE Bouches-du-Rhone Gard GREECE ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ · Ã Ã ¹Ã ±Ã ½Ã ½Ã ¹Ã Ã Ã ¬ Ã Ã Ã »Ã ¿Ã  Ã Ã ±Ã ¼Ã ¯Ã ± HUNGARY JÃ ¡sz-Nagykun-Szolnok BÃ ©kÃ ©s Szabolcs-SzatmÃ ¡r-Bereg ITALY Piemonte PORTUGAL Silo de Ã vora Silo de Cuba ROMANIA Ianca Braila Faurei Baraganul Palas Cogealac Movila Fetesti Tandarei Bucu Alexandria Corabia Carpinis